Opinion by
Cline, J.
In accordance with stipulation of counsel and following the decisions cited, the merchandise in question was held dutiable as follows: (1) Kumquats similar to those the subject of United States v. Fung Chong Co. (34 C. C. P. A. 40, C. A. D. 342) were held dutiable at 1 cent per pound under paragraph 743 as oranges; (2) joss stick or joss light the same as the merchandise involved in Abstract 34216 was held entitled to free entry under paragraph 1703; and (3) articles the same as those passed upon in Rolls Razor, Inc. v. United States (6 Cust. Ct. 271, C. D. 480) and Abstract 51306 were held dutiable at 20 percent under paragraph 1558 as nonenumerated manufactured articles.